 Case: 20-10761-BAH Doc #: 3 Filed: 08/24/20 Desc: Main Document                   Page 1 of 1




                                    CORPORATE VOTE




A meeting of the members of Slim Dollar Realty Associates, LLC was held on the 24th day of
August, 2020.

A motion was made that Slim Dollar Realty Associates, LLC be authorized to file a Chapter 11,
Subchapter 5 bankruptcy.

There being no further business before the meeting, the meeting was adjourned.

Dated at Manchester, New Hampshire this 24th day of August, 2020.



                                                   /s/Charles Sargent, Jr.
                                                   Charles Sargent, Jr., Manager
